     Case 3:20-cv-00124-W-RBB Document 15 Filed 03/18/20 PageID.55 Page 1 of 2



 1     Joshua B. Swigart (SBN 225557)
 2
       Josh@SwigartLawGroup.com
       Haley G. Christenson (SBN 328322)
 3     Haley@SwigartLawGroup.com
 4     SWIGART LAW GROUP, APC
       2221 Camino del Rio S, Ste 308
 5     San Diego, CA 92108
 6     P: 866-219-3343
       F: 866-219-8344
 7
 8     Daniel G. Shay (SBN 250548)
       DanielShay@TCPAFDCPA.com
 9     LAW OFFICE OF DANIEL G. SHAY
10     2221 Camino del Rio S, Ste 308
       San Diego, CA 92108
11     P: 619-222-7429
12     F: 866-431-3292

13     Attorneys for Plaintiff
14
15                                   UNITED STATES DISTRICT COURT

16                               SOUTHERN DISTRICT OF CALIFORNIA

17
18                                                             )
       YRASEMA ORTIZ,                                          )       Case No.: 3:20-cv-00124-W-RBB
19                                                             )
                       Plaintiff,                              )       NOTICE OF VOLUNTARY
20
                                                               )       DISMISSAL OF ENTIRE ACTION
21                                                             )       WITH PREJUDICE
22     v.                                                      )
                                                               )       Judge: Thomas J. Whelan
23                                                             )       Trial Date: None
24     NAVY FEDERAL CREDIT UNION,                              )
                                                               )
25                     Defendant.                              )
26                                                             )
27
28

                                                                   1
       Notice of Voluntary Dismissal of Entire Action With Prejudice
     Case 3:20-cv-00124-W-RBB Document 15 Filed 03/18/20 PageID.56 Page 2 of 2



 1            Pursuant to Fed. R. Civ. P. 41, Plaintiff requests the Court to dismiss the above
 2
       entitled action entirely with prejudice.
 3
 4
 5
 6                                                         Respectfully submitted,

 7
       Date: March 18, 2020                                SWIGART LAW GROUP
 8
 9                                                         By: s/ Joshua B. Swigart
                                                           Joshua B. Swigart, Esq.
10                                                         Josh@SwigartLawGroup.com
11
                                                           Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                                2
       Notice of Voluntary Dismissal of Entire Action With Prejudice
